Citation Nr: 0636748	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran served in the U.S. Army Reserve and had active 
duty for training from April 1960 to October 1960.  He was 
activated in August 1961 and had active military service from 
October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty for training with the 
U.S. Army Reserve from April 24, 1960 to October 17, 1960; he 
was not discharged or released from this period of active 
duty for training as a result of a service-connected 
disability.

2.  The veteran served on active duty in the Regular Army 
from October 1, 1961, to August 12, 1962; he was not 
discharged or released from active duty service as a result 
of a service-connected disability.

3.  The veteran did not serve in the Republic of Vietnam.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected pension benefits.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the instant case, the veteran argues that his period of 
service meets the eligibility requirements necessary to 
establish entitlement to nonservice-connected pension 
benefits.  As will be explained in greater detail below, the 
veteran's contentions in this regard are without legal merit.  
Because the law and not the evidence is dispositive in this 
case, additional factual development would have no bearing on 
the ultimate outcome.  Accordingly, the aforementioned notice 
and assistance requirements are inapplicable.  

II.  Laws and Regulations

38 U.S.C.A. § 1521(a) provides:

The Secretary shall pay to each veteran of a 
period of war who meets the service 
requirements of this section (as prescribed in 
subsection (j) of this section) and who is 
permanently and totally disabled from a non-
service-connected disability not the result of 
the veteran's willful misconduct, pension at 
the rate prescribed by this section, as 
increased from time to time under section 5312 
of this title. 

38 U.S.C.A. § 1521 (j) (West 2002) provides that:

A veteran meets the service requirements of 
this section if such veteran served in the 
active military, naval or air service - 
      (1) for ninety days or more during a 
period of war;   
	(2) during a period of war and was 
discharged or released from service for a 
service-connected disability; 
	(3) for a period of ninety consecutive days 
or more and such period began or ended during 
a period of war; or 
	(4) for an aggregate of ninety days or more 
in two or more separate periods of service 
during more than one period of war. 

VA regulation also provides that pension is:

A benefit payable by the Department of 
Veterans Affairs to veterans of a period or 
periods of war because of nonservice-connected 
disability or age.  The qualifying periods of 
war for this benefit are the Mexican border 
period, World War I, World War II, the Korean 
conflict, the Vietnam era and the Persian Gulf 
War....  

38 C.F.R. §§ 3.3(a)(3) (2006).

Basic entitlement exists if a veteran:

	(i) Served in the active military naval or 
air service for 90 days or more during a 
period of war (38 U.S.C.A. § 1521(j)); or 
	(ii) Served in the active military, naval 
or air service during a period of war and was 
discharged or released  from such service for 
a disability adjudged service-connected 
without presumptive provisions of law, or at 
time of discharge had such a service-connected 
disability, shown by official service records, 
which in medical judgment would have justified 
a discharge for disability (38 U.S.C.A. § 1521 
(j)); or 
	(iii) Served in the active military naval 
or air service for 90 days or more and such 
period began or ended during a period of war 
(38 U.S.C.A. § 1521(j)); or 
	(iv) Served in the active military naval or 
air service for an aggregate of 90 days or 
more in two or more separate periods of 
service during more than one period of war 
(38 U.S.C.A. § 1521(j)); and 
	(v) meets the net worth requirements under 
§ 3.274 and does not have an annual income in 
excess of the applicable maximum annual 
pension rate specified in § 3.23; and 
	(vi)(A) Is age 65 or older; or 
	(B) Is permanently and totally disabled 
from nonservice-connected disability not due 
to the veteran's own willfull misconduct....  

38 C.F.R. §§ 3.3(a)(3) (2006)

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2006).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (A) the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a  veteran who served 
in the Republic of Vietnam during that period; and (B) the 
period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases. 38 U.S.C.A. § 101(29) (West 2002); 
see also 38 C.F.R. § 3.2(f) (2006).

III.  Analysis

The veteran's DD 214 shows that he had active duty in the 
Army from October 1, 1961 to August 12, 1962.  It also shows 
that he had 1 year, 7 months and 24 days of Other Service.  
Total active service, however, was listed as 1 year, 4 months 
and 21 days.  The veteran submitted a copy of his discharge 
certificate that shows he was honorably discharged from the 
Army of the United States on January 31, 1966.  He also 
submitted a copy of Letter Order USAR 1732 that ordered 
reservists, including the veteran, to active duty for 
training from April 24, 1960 to October 23, 1960.  This 
evidence appears to be inconsistent in showing the veteran's 
actual active service.

Thus in February 2002, the RO requested verification of the 
veteran's active service from the National Personnel Records 
Center (NPRC).  The NPRC responded in March 2002 that the 
veteran had active service from 04/24/60 to 10/17/60, USA, 
HON, and 10/01/61 to 08/12/62, USA, HON.  In March 2003 the 
RO again requested verification of the veteran's periods of 
active service from the NPRC.  It responded that the 
veteran's active service was from 04/24/1960 to 
10/17/1960/HON - ACDUTRA ONLY and 10/01/1961 to 
08/12/1962/HON.  

The veteran's DD 214 shows that the veteran was released from 
active duty and returned to the U.S. Army Reserve for 
completion of his remaining reserve obligation of 3 years and 
6 months.  Calculating 3 years and 6 months from the 
veteran's date of discharge in August 1962 would place his 
discharge near the date of January 31, 1966, which is shown 
on the copy of the veteran's discharge certificate.  

Thus the Board finds that, for purposes of establishing 
entitlement to nonservice-connected pension benefits, the 
veteran only had active military service from October 1, 1961 
to August 12, 1962.  The veteran's service from April 24, 
1960 to October 17, 1960, although more than 90 days, was for 
active duty for training and the evidence does not establish 
that the veteran was disabled during that period due to a 
disease or injury incurred or aggravated in the line of duty.  
The veteran is not service connected for any disability.  

The veteran's period of service from August 13, 1962 until 
January 31, 1966 was reserve service, which is not considered 
active service for pension purposes.  There is no evidence 
showing that, during this timeframe, the veteran was on 
active duty for training during which he was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
or that he was on inactive duty for training during which he 
was disabled from either an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  

Furthermore the evidence fails to establish that the veteran 
ever served in the Republic of Vietnam.  

Thus the evidence fails to establish that the veteran served 
in active military service during a period of war.  The 
veteran contends that he served during the "Vietnam era."  
Under the law, however, he did not serve in the "Vietnam 
era" because he did not serve in the Republic of Vietnam 
during the period beginning February 28, 1961 and ending on 
May 7, 1975.  Thus the time period relevant to the veteran's 
claim begins on August 5, 1964 and ends on May 7, 1975.  
Since the veteran was clearly discharged from active military 
service two years prior to the beginning of the relevant time 
period set forth in the law, his service does not qualify him 
for nonservice-connected pension benefits.

The veteran has stated multiple times and also testified at a 
hearing before the RO in October 2003 that he believed he was 
in a period of war when he was called to active duty, which 
was for the Berlin crisis and the Bay of Pigs invasion.  
Despite the veteran's testimony, the fact remains that 
Congress has established what periods of time are considered 
a period of war, and the veteran's active service does not 
fall within any of those periods of time.

The Board is sympathetic to the veteran and the fact that he 
was initially incorrectly granted nonservice-connected 
pension benefits only to have them immediately taken away.  
The law, however, prohibits the veteran from entitlement to 
nonservice-connected pension benefits, and the Board is bound 
by the laws and regulations applicable to the benefit sought.  
See 38 C.F.R. § 19.5 (2006).   


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND


The Board remands the veteran's claim for service connection 
for hypertension because additional development is necessary 
to provide a full and fair adjudication of this claim.  

When the veteran was examined in January 1960 for his 
entrance into the Army Reserve, his blood pressure was 
measured to be 146/88 mmHg.  The service medical records for 
his period of active duty for training from April 1960 to 
October 1960 fail to show any additional blood pressure 
readings.  Although there is some indication that the veteran 
had a separation examination in September 1960, the report of 
that examination is not part of the service medical records.  
The veteran did, however, complete a Report of Medical 
History on which he denied any history of high or low blood 
pressure.

The veteran was called to active service in August 1961.  He 
underwent an examination that month in preparation for 
entering active service.  The veteran reported on his Report 
of Medical History a history of high blood pressure.  At the 
examination, his blood pressure was 144/94 mmHg.  He was 
assessed to have mild hypertension - no workup or treatment.  
It was recommended that the veteran's hypertension be 
evaluated before approving him for active service.

In September 1961, the veteran underwent evaluation for his 
hypertension.  The Consultation note indicates that the 
veteran had a documented history of hypertension from a 
private physician who had treated him since March 1961 and 
reports that he had blood pressure levels which fluctuated 
between 152/94 and 160/92.  That day, the veteran's blood 
pressure was 160/88.  The impression was that the veteran was 
retainable as the criteria for retention under AR 40-501 
required a maintained diastolic of 110 mmHg and the veteran's 
blood pressure did not approach that level.  

Thus the veteran entered active service in October 1961.  The 
first blood pressure reading seen in October 1961 was 130/90.  
No treatment was given for hypertension.  The service medical 
records do not show any additional blood pressure readings 
until June 1962.  On June 4, the veteran's blood pressure was 
162/112.  An electrocardiogram was conducted but the results 
were within normal limits.  The veteran underwent a blood 
pressure check for three days from June 5 to June 7.  On June 
5, the veteran's blood pressure measured 128/102 in the a.m. 
and 145/85 in the p.m.  On June 6, the veteran's blood 
pressure measured 132/98 in the a.m. but no reading was taken 
in the p.m.  On June 7, the veteran's blood pressure measured 
132/88 in the a.m. and again no reading was taken in the p.m.  
A June 7th note indicates the veteran complained of feeling 
dizzy and reported that he had been taking large amounts of 
Tedral with increasing frequency over the preceding three 
weeks for hay fever.  The doctor opined that the veteran's 
apparent hypertension (which was the reason for the blood 
pressure check) most likely was a concomitant effect of the 
Tedral, including the recent dizziness.  He advised the 
veteran to discontinue using the Tedral.  

The veteran's separation examination, which is undated, shows 
the veteran reported a history of high blood pressure.  It 
was noted "history of higher blood pressure than normal seen 
- 94 diastolic on August 28, 1961, three years ago noted by 
private doctor with treatment for about one year.  No 
treatment for this in service."  The Report of Medical 
Examination shows the veteran's blood pressure was 132/88 and 
an electrocardiogram and x-ray of the chest were normal.  
There was no finding of any defect or a diagnosis made.

The veteran was afforded a VA examination in December 2001.  
This examination, however, is insufficient because it fails 
to provide any opinion as to whether the veteran's current 
hypertension is related to his active military service.  The 
veteran submitted a statement from his private treating 
physician dated November 25, 2003, in which this doctor 
states that, "In view of his military history, it is most 
likely that his present medical condition including recurrent 
tachycardia is related to his military service."  

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The Board finds that the evidence of record is insufficient 
for it to render a decision on the veteran's claim.  A 
medical opinion with regard to the veteran's hypertension 
based upon an entire review of the record is needed.  First 
an opinion is needed as to the onset of the veteran's 
hypertension and whether it preexisted his entrance into 
service.  Second, if the veteran's hypertension preexisted 
his entrance into service, an opinion is needed as to whether 
his hypertension was aggravated during service.  

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

The Board also notes that the veteran has not been provided 
notice as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice should be provided to the veteran upon 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with updated 
notice concerning his and VA's 
responsibilities in substantiating a 
claim, together with information 
concerning establishing a disability 
evaluation and an effective date if an 
award of benefits is made.  

2.  The veteran should be scheduled for a 
VA hypertension examination.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file and examining the 
veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
hypertension preexisted his active service 
(October 1961 to August 1962), or is 
related to his active service.  If the 
veteran's current hypertension preexisted 
his active service, the examiner should 
render an opinion as to whether it is at 
least as likely as not that it was 
aggravated by the veteran's active 
service.

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and 
the examination report is complete, 
readjudicate the claim.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


